EXHIBIT 10.36

SEARS HOLDINGS CORPORATION

FORM OF CASH RIGHT(S) STATEMENT
DATE

Name
Title

As of June 11, 2015, the “Record Date” of the Seritage Growth Properties
corporate transaction (the “REIT”), Sears Holdings Corporation (the “Company”)
distributed to each stockholder one Subscription Right for every outstanding
share of common stock owned by that stockholder.
Pursuant to action taken by the Company under the Sears Holdings Corporation
2006 Stock Plan and the 2013 Stock Plan (the “Plans”), instead of a distribution
of such Subscription Rights to holders of unvested Restricted Stock Shares
(“RSS”) or Restricted Stock Units (“RSU”) awarded under the Plan(s) as of the
Record Date, a cash right (“Cash Right”) has been approved. Each Cash Right
granted in lieu of Subscription Rights represents the right to receive on the
applicable vesting date(s) a cash payment (before tax withholding) from SHC
equal to the market value of the Subscription Rights that otherwise would have
been distributed in the Rights Offering with respect to the unvested RSS and RSU
held on the Record Date.
The market value of each Subscription Right was $3.54, which is the
volume-weighted average trading (“VWAP”) price per Subscription Right on the
open market for the 10-trading-day period immediately following the Record Date
(June 12, 2015 through June 25, 2015). Accordingly, based on the unvested RSS or
RSU you held on the Record Date, you are hereby awarded the Cash Right(s)
indicated below in lieu of any and all rights you otherwise would have had to
Subscription Rights with respect to such unvested RSS or RSUs. Any Cash Right is
subject to the same vesting requirements and other terms applicable to the
unvested RSS or RSUs.


Grant Date
Unvested RSS/RSU
Cash Right(s)
Vesting Date
Grant Date
#
$xx,xxx.xx
Vest Date
Grant Date
#
$xx,xxx.xx
Vest Date
Grant Date
#
$xx,xxx.xx
Vest Date
Totals
#
$xx,xxx.xx
 

 
SEARS HOLDINGS CORPORATION



By:     Paula Frey
Title:    Chief Human Resources Officer (Interim)



--------------------------------------------------------------------------------






